 Case 2:20-cv-00005-LGW-BWC Document 14 Filed 06/02/20 Page 1 of 2
                                                                                FILED
                                                                     John E. Triplett, Acting Clerk
                                                                      United States District Court

                                                                 By CAsbell at 1:17 pm, Jun 02, 2020


           In the United States District Court
           for the Southern District of Georgia
                   Brunswick Division
ASHLEE R. DAUGHTRY and
TODD M. GRICHER,

     Plaintiffs,

     v.                                         CV 2:20-005

TYLER MANNING; DARRIN WATTS;
and JOHN DOE 1 to 6,

     Defendants.

                                 ORDER

     Plaintiffs Ashlee Daughtry and Todd Gricher initiated this

action on January 29, 2020. Dkt. No. 1. On May 18, 2020, Defendants

Tyler Manning and Darrin Watts moved to dismiss the Complaint.

Dkt. No. 9.    On June 1, 2020, Plaintiffs amended their complaint

and opposed the motion to dismiss.       Dkt. Nos. 12, 13.

                            LEGAL STANDARD

     Under Rule 15 of the Federal Rules of Civil Procedure, a party

may amend its pleading once as a matter of course within 21 days

after service of a motion under Rule 12(b).           Fed. R. Civ. P.

15(a)(1)(B).   An amended pleading “supersedes the former pleading”

such that “the original pleading is abandoned by the amendment,

and is no longer a part of the pleader's averments against his

adversary.”    Dresdner Bank AG v. M/V Olympia Voyager, 463 F.3d
 Case 2:20-cv-00005-LGW-BWC Document 14 Filed 06/02/20 Page 2 of 2



1210, 1215 (11th Cir. 2006) (internal quotation marks and citation

omitted); see also Fritz v. Standard Sec. Life Ins. Co., 676 F.2d

1356, 1358 (11th Cir. 1982) (citations omitted) (“Under the Federal

Rules, an amended complaint supersedes the original complaint.”).

                              DISCUSSION

     Plaintiffs timely filed their first Amended Complaint as a

matter   of   course   pursuant   to   Rule   15(a)(1)(B).      Further,

Plaintiffs’ Amended Complaint supersedes their original Complaint.

Defendants Manning and Watts’ motion to dismiss the original

Complaint, dkt. no. 9, has thus been rendered moot by Plaintiffs’

filing of their Amended Complaint. Should Defendants wish to renew

their motion to dismiss with regard to the Amended Complaint, they

are granted leave to do so within the time prescribed by the

Federal Rules of Civil Procedure.

                              CONCLUSION

     For the reasons stated above, Defendants’ Motion to Dismiss

the original Complaint, dkt. no. 9, is DENIED as moot.

     SO ORDERED, this 2nd day of June, 2020.




                           HON. LISA GODBEY WOOD, JUDGE
                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF GEORGIA




                                   2
